Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Brightmoor Nursing Center, ) Date: June 15, 2007
(CCN: 34-5140) )
Petitioner, )
)
-V.- ) Docket No. C-07-125

Centers for Medicare & Medicaid ) Decision No. CR1604
Services. )
)

DECISION

GRANTING SUMMARY DISPOSITION

I grant the motion for summary disposition filed by the Centers for Medicare & Medicaid
Services (CMS) against Petitioner, Brightmoor Nursing Center. I premise my decision on
Petitioner’s failure to challenge 22 findings of noncompliance that were made at a survey
of Petitioner’s facility that was completed on August 19, 2006 (August survey). In this
decision I find that the deficiencies not challenged by Petitioner support imposition of
civil money penalties against Petitioner in amounts of $300 per day for each day of a
period that began on August 19, 2006 and which ran through October 15, 2006.

I. Background

Petitioner is a skilled nursing facility in Salisbury, North Carolina. It participates in the
Medicare program. Its participation in Medicare is governed by sections 1819 and 1866
of the Social Security Act (Act) and by implementing regulations at 42 C.F.R. Parts 483
and 488.

CMS notified Petitioner that it had determined to impose civil money penalties against it
in amounts of $300 per day for each day of the August 19 - October 15, 2006 period,
based on the noncompliance findings that were made at the August survey. On
November 29, 2006, Petitioner’s administrator filed a written request for a hearing before
an administrative law judge. The administrator asserted that Petitioner was requesting a
hearing in the matter of citations that were made at the August survey. She stated that:
2

Specifically, we are requesting a hearing on tags F-224 and F-309.
Hearing request, at 1.

The reference to “tags” in the hearing request is a reference to two of the deficiency
citations that were made in the report of the August survey. The request then discusses
the findings that were made with respect to each of the two tags and explains Petitioner’s
defenses and arguments concerning these findings. The request concludes by stating that:

the citations received at F-224 and F-309 were based on erroneous
determinations that have resulted in incorrect findings and conclusions.

Id., at 2.

The request is silent as to the 22 other deficiency citations that were made in the report of
the August survey which form a part of CMS’s remedy determination in this case.

The case was assigned to me for a hearing and a decision. On December 12, 2006 I
issued a pre-hearing order in which I directed the parties to file pre-hearing exchanges.
CMS filed its exchange on April 16, 2007, and its exchange included a motion for
summary disposition. Petitioner replied on May 16, 2007. It opposed CMS’s motion.
Additionally, it cross-moved for summary disposition as to the noncompliance findings
that were made at tags F-224 and F-309 of the August survey report.’

IL. Issues, findings of fact and conclusions of law
A. Issue

The issue in this case is whether there are grounds for imposing summary disposition
against Petitioner.

' With its pre-hearing exchange CMS filed a total of 46 proposed exhibits,
including the written direct testimony of its witnesses. In response, Petitioner filed a total
of 37 proposed exhibits, which also included the written direct testimony of Petitioner’s
witnesses. The exhibits are identified as CMS Exs. | - CMS Exs. 46 and P. Exs. 1 - P.
Exs. 37. For the purposes of this decision, I am receiving these exhibits into the record of
the case.
3

1. Petitioner did not request a hearing as to 22 deficiency findings that
were made at the August survey and with which CMS concurs and,
consequently, these deficiency findings are administratively final.

The regulation governing the content of a hearing request is precise. A hearing request
must:

(1) Identify the specific issues, and the findings of fact and conclusions of
law with which the affected party disagrees; and

(2) Specify the basis for contending that the findings and conclusions are
incorrect.

42 C.F.R. § 498.40(b)(1), (2).

The regulation imposes on a party requesting a hearing the obligation to state explicitly in
its request what aspects of CMS’s determination it is challenging and to explain why it is
doing so. A hearing request need not be unduly lengthy or complex, but it must at
minimum give CMS notice as to what is being contested.

Petitioner’s request was explicit in that it challenged only two of the 24 findings of
noncompliance made by CMS based on the August survey. It is completely silent as to
the other 22 findings of noncompliance. Its failure to challenge them renders them
administratively final.

Petitioner argues that its hearing request did not exclude a challenge to the 22 deficiencies
not mentioned in the request. According to Petitioner:

While . . . [Petitioner] discussed in more detail . . . F-224 and F-309, they
never stated that these were the only tags that they were disputing.

Petitioner’s response to CMS’s motion for summary judgment, request for partial
summary judgment, and pre-hearing brief (Petitioner’s response) at 2.

It is true that Petitioner’s hearing request did not state that it sought on/y to challenge the
two tags that were cited in the request. But, the absence of that disclaimer does not give
Petitioner a basis for now raising other challenges subsequent to filing its request. The
regulation governing hearing requests does not give a party the right to omit from its
request assertions and arguments that are minimally necessary to satisfy regulatory
completeness requirements.
4

Petitioner now belatedly makes arguments concerning the 22 findings that it did not
challenge in its hearing request. Petitioner’s response at 8 - 17. I find these arguments to
be untimely and, for that reason, I do not accept them. A party challenging an adverse
determination by CMS has 60 days to file a hearing request. 42 C.F.R. § 498.40(a)(2).
Failure to file a request timely absent a showing of good cause for that failure is grounds
for dismissal of the request. 42 C.F.R. § 498.70(c). If I were to construe Petitioner’s
response as a request for hearing concerning the 22 deficiencies that it did not challenge
previously I would be obligated to dismiss it as being untimely unless Petitioner could
show good cause for its late filing.

Petitioner has not offered any justification for challenging now what it failed to challenge
previously. It did not claim that it was misled by CMS into failing to challenge most of
the findings made at the August survey nor has it asserted that it was prevented from
challenging these findings by circumstances that were beyond its ability to control.

Petitioner’s hearing request was made by its administrator who, apparently, is not an
attorney. However, Petitioner has not asserted that its administrator failed to understand
the regulatory requirements governing hearing requests or that she was not put on notice
by CMS about these requirements. Petitioner’s counsel made no effort to amend or to
expand on the hearing request when she entered an appearance in the case.’ Indeed,
counsel never addressed the 22 deficiencies not challenged by Petitioner until after CMS
filed its motion for summary disposition. Nor has counsel explained why she waited until
now to challenge the 22 remaining deficiencies.

Allowing Petitioner now to challenge these deficiencies — more than six months after it
filed its hearing request — would prejudice CMS. My initial pre-hearing order directed
CMS to brief and to offer evidence addressing each and every issue raised by Petitioner.
CMS dutifully did so and it addressed the two deficiencies that Petitioner challenged.
Opening the door at this time to allow Petitioner to challenge the 22 additional
deficiencies would, by necessity, require me to start the pre-hearing exchange process all
over. That would, inevitably, delay the hearing and my final decision in the case and
would frustrate the remedial intent of the Act.

I make no findings concerning the two deficiencies that Petitioner challenged, cited at
Tags 224 and 309 of the August survey report, because they are not a basis for CMS’s
motion for summary disposition. See CMS Ex. 4. Nor do I address Petitioner’s motion
for summary disposition as to those two deficiency tags because it is unnecessary that I
do so.

? Counsel entered her appearance on March 14, 2007, more than a month prior to
the date when CMS submitted its pre-hearing exchange and motion.
5

2. Civil money penalties of $300 per day are a reasonable remedy for the
22 deficiencies that Petitioner did not challenge.

The range of permissible daily civil money penalties for deficiencies that are not at the
immediate jeopardy level of scope and severity is from $50 to $3,000. 42 C.F.R.

§ 488.438(a)(1)(ii). There are regulatory factors which must be considered in deciding
what penalty amount within the range is reasonable. 42 C.F.R. §§ 488.438(f)(1) - (4);
488.404 (incorporated by reference into 42 C.F.R. § 488.404(f)(3)). These factors include
the seriousness of deficiencies, a facility’s compliance history, its culpability, and its
financial condition.

CMS based its remedy determination on the presence of 24 deficiencies including the 22
that Petitioner did not challenge. The daily penalty amount determined by CMS — $300 —
is quite modest, comprising only ten percent of the maximum permissible daily civil
money penalty amount for a non-immediate jeopardy level deficiency. What I must
decide here is whether that $300 amount is reasonable predicated on the presence of 22 of
the 24 deficiencies originally determined by CMS.

In deciding whether the $300 daily penalty is justified I must consider only the facts
offered by CMS. That is because the 22 deficiencies are administratively final. The final
findings of noncompliance encompass not only CMS’s determination that deficiencies
existed, but its determination as to scope and severity as well. Nor may I consider any
challenge by Petitioner as to the duration of these 22 deficiencies because CMS’s
unchallenged findings of noncompliance encompass findings of duration.

I find that $300 is a reasonable daily civil money penalty amount. The 22 deficiencies
not challenged by Petitioner are sufficiently serious, when considered in combination, as
to justify the penalty amount.’ Indeed, two of them, which demonstrate widespread
noncompliance by Petitioner with participation requirements, are sufficiently serious in
and of themselves to justify penalties of $300 per day.

My finding that the penalty amount is justified by the 22 unchallenged deficiencies takes
into consideration that, during the August 19 - October 15, 2006 period, Petitioner
manifested a very large number of deficiencies, 22 in all. Each of these deficiencies
posed a potential for more than minimal harm to residents. CMS Ex. 4. In two instances,
comprising Petitioner’s failure to comply with the requirements of 42 C.F.R.

§ 483.15(h)(2) and its failure to comply with the requirements of 42 C.F.R. § 483.75(0),
Petitioner’s noncompliance constituted a widespread occurrence of noncompliance that
posed the potential for harm to residents. CMS Ex. 4, at 15 - 25; 80 - 82.

> CMS offered no facts as to Petitioner’s culpability or as to its compliance history.
6

The widespread noncompliance at Petitioner’s facility included a failure by Petitioner’s
staff to provide housekeeping and maintenance services necessary to maintain a sanitary,
orderly, and comfortable interior. 42 C.F.R. § 483.15(h)(2). Several areas of three of
Petitioner’s principal corridors were dirty, in disrepair, or both. The problems had
persisted at Petitioner’s facility for some time but had not been addressed. The
widespread noncompliance also included failure by Petitioner to implement a quality
assurance program, in contravention of the requirements of 42 C.F.R. § 483.75(o).
Petitioner failed to conduct quality assurance meetings of its staff notwithstanding
regulatory requirements that it conduct such meetings at least quarterly to identify and
address quality assurance issues.

These two instances of widespread noncompliance posing a potential for harm to
residents in and of themselves justify the extremely modest civil money penalties that
CMS determined to impose. But, these deficiencies were, in fact, part of a much larger
constellation of noncompliance by Petitioner and its staff. These deficiencies address:
elements of care including sanitation and housekeeping; dietary services; administration
of medication; infection control; treating urinary incontinence; naso-gastric tubes; and
care planning. CMS Ex. 4. The overall image created by these additional unchallenged
deficiencies is of a facility that was not closely managed to assure that its residents
received care consistent with regulatory requirements.

In order to accomplish the Act’s remedial purposes a civil money penalty must be
reasonably related both to the deficiencies manifested by facility and to the need to assure
that the facility attain compliance with regulatory requirements. Barnhill Care Center,
DAB 1848 (2002). The extremely modest $300 daily civil money penalty that CMS
determined to impose here meets that test.

Petitioner argues that I may not issue summary judgment finding that the 22 deficiencies
that it did not challenge support a $300 daily penalty because the two deficiencies that it
did challenge remain unresolved and their presence or absence forms an integral element
of the penalty determination. The two deficiencies challenged by Petitioner were found
by CMS to be deficiencies that caused residents to experience actual harm. Petitioner
reasons that, if a penalty of $300 per day is based on the presence of actual harm, then
something less than that cannot on its face justify a penalty amount of $300. Thus,
according to Petitioner, a full hearing as to the two deficiencies it challenged must be
completed in order to decide whether these deficiencies were, in fact, present. Petitioner
implies that penalties of less than $300 would be necessitated by my decision not to
sustain one or both of the two challenged deficiencies.
7

I find this argument to be unpersuasive. I am certain that the presence of additional
deficiencies beyond the 22 that I sustain in this decision would provide additional basis
for the $300 daily penalties that CMS determined to impose. But, I do not find those
additional deficiencies to be necessary to support penalties of $300 per day. As I explain
above, the 22 deficiencies that Petitioner did not challenge provide ample support for the
very modest penalty amount that is at issue here.

/s/

Steven T. Kessel
Administrative Law Judge
